Citation Nr: 0116212	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-16 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter arises from March 1999 and January 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  A December 1997 Board decision denied the veteran's claim 
to reopen a previously denied claim for service connection 
for an acquired psychiatric disorder.  

2.  Additional evidence submitted since the Board's December 
1997 decision bears directly and substantially on the issue 
under consideration, and is, by itself, or in conjunction 
with evidence previously submitted, so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection.  


CONCLUSIONS OF LAW

1.  The December 1997 decision by the Board, which determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
an acquired psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

2.  The evidence received since the Board's December 1997 
decision is new and material, and the veteran's claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) ("VCAA"), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

By a decision of December 1997, the Board determined that the 
veteran had failed to submit new and material evidence to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder.  Essentially, the Board 
concluded, as did the RO on several prior occasions that 
while the veteran had submitted clinical evidence to show 
that he did in fact suffer from a psychiatric disorder, the 
evidence failed to disclose that his psychiatric disorder had 
been incurred as a result of his active service.  The Board's 
December 1997 decision is final.  Accordingly, the veteran's 
claim may now only be reopened if new and material evidence 
is submitted.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  

In August 1998, the RO received clinical treatment records 
pertaining to, among other disorders, the veteran's diagnosed 
schizophrenia.  These records were apparently regarded as an 
attempt to reopen the previously denied claim.  By a March 
1999 rating decision, the RO determined that those records 
did not constitute new and material evidence sufficient to 
reopen the veteran's claim, and such claim was again denied.  
In August 1999, the veteran filed a claim to reopen, and 
submitted statements dated in November 1999 and January 2000 
from a treating VA physician who expressed her opinion that 
it was "highly probable" that the veteran's diagnosed 
psychiatric disorder had its onset during his period of 
active duty.  By a January 2000 rating decision, the RO 
determined that the veteran had failed to submit new and 
material evidence sufficient to reopen, and denied his claim.  
This appeal followed.  

Currently, in deciding claims to reopen, it must be 
determined whether the claimant has presented "new and 
material" evidence under the provisions of 38 C.F.R. 
§ 3.156(a) (2000) to reopen the prior claim.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc); see also 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (new and material evidence is 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in conjunction with 
evidence previously submitted, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, the VCAA eliminated the concept 
of a well-grounded claim.  The new law did not, however, 
eliminate the requirement for a claimant to submit new and 
material evidence in order for a previously denied claim to 
be reopened.  Accordingly, if new and material evidence has 
been found to have been submitted, the claim is reopened and 
adjudicated on the merits, taking into account the VA's 
redefined obligations with respect to the duty to assist the 
veteran in developing evidence as provided under the VCAA.  
The VA must ensure that all other due process requirements, 
to include notice to the veteran of the evidence needed to 
substantiate his claim for benefits, have been met.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in a disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  The 
evidence may show affirmatively that such a disease or injury 
was incurred in or aggravated by service, or statutory 
presumptions may be applied to establish service connection.  
A veteran who has 90 days of active service may be entitled 
to service connection on a presumptive basis for certain 
chronic diseases that becomes manifest to a degree of 10 
percent or more within one year from service.  See 
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  With chronic disease shown as such during service or 
within any presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  

As noted, in reaching its December 1997 decision, the Board 
determined that while the veteran was shown to have a 
psychiatric disability, diagnosed as schizophrenia, there was 
still no medical evidence to show that such disability had 
been incurred in service.  Accordingly, the veteran's claim 
to reopen was denied.  The evidence considered by the Board 
in reaching its December 1997 decision consisted of the 
veteran's service medical records, reports of VA rating 
examinations, and post service clinical treatment records.  

The veteran's service medical records reflect that he was 
seen in a mental hygiene clinic in 1970.  In March 1970, he 
had been prescribed Valium for his "nerves" and in May 
1970, he was being treated by a mental hygiene clinic.  A 
treatment note dated in July 1970 indicates that his case had 
been closed, and that he was to return to the mental hygiene 
clinic on an "as-needed" basis.  Although an October 1970 
medical hold examination indicated an abnormal psychiatric 
examination of the veteran, an undated neuropsychiatric 
consultation disclosed that the veteran had no obvious 
psychiatric illness, and that he was considered to be 
suitable for discharge.  The veteran underwent a 
neuropsychiatric examination in November 1970.  The report of 
that examination fails to disclose any psychiatric diagnosis.  
He was noted only to have insomnia by history.  

Post-service clinical treatment records and VA rating 
examination reports dating from approximately November 1970 
through July 1989 show that the veteran was seen for a 
variety of physical complaints during that period.  However, 
the records do not document psychiatric treatment prior to 
July 1978.  A May 1978 VA examination report includes a 
notation that the veteran was under psychiatric care and on 
Librium.  A July 1978 treatment record notes that the veteran 
began having auditory hallucinations beginning on New Year's 
day 1976.  The treatment records do not reflect that he 
complained of or reported having experienced any psychiatric 
symptomatology in service.  After 1978, the veteran was 
variously diagnosed with schizoaffective disorder, paranoid 
schizophrenia, and related psychiatric disorders.  None of 
the evidence submitted related the veteran's psychiatric 
disability to his active service.  Social Security 
Administration (SSA) documents show that the veteran was 
awarded disability benefits beginning in 1989, but do not 
otherwise suggest any service incurrence.  

In addition, the veteran testified at a personal hearing at 
the RO before a Hearing Officer in November 1995.  At that 
hearing, he provided testimony regarding the nature and 
severity of his psychiatric disability.  The veteran 
testified that his psychiatric problems began in service.  
However, he also testified that he did not become aware of 
his psychiatric disability until after service.  

Evidence received by the RO following the Board's December 
1997 decision, and submitted in support of the veteran's 
claim to reopen consist of clinical treatment records dating 
from July 1998 through November 2000, statements dated in 
November 1999 and January 2000 received from the veteran's 
treating VA physician, and duplicate service medical records.  
In addition, in January 2001, the veteran appeared before the 
undersigned Board Member at a personal hearing, and presented 
testimony relevant to his claim to reopen.  The clinical 
treatment records generally show that the veteran was treated 
for his psychiatric disability, diagnosed as schizophrenia, 
and that it was well controlled.  

A psychiatric examination report dated in July 1998 only 
indicates that the veteran reported experiencing auditory 
hallucinations beginning in 1978.  No mention of service 
incurrence was included in the report of the psychiatric 
portion of the examination.  However, the "internal 
medicine" portion of the examination contains a history as 
reported by the veteran that he had a history of chronic 
schizophrenia since 1970.  The examiner reported that the 
veteran indicated that he had been diagnosed with 
schizophrenia since 1971.  The examiner did point out that no 
records of the veteran's treatment were available, and that 
she relied on a history as provided by the veteran.  The 
remainder of the internal medicine examination dealt 
primarily with the veteran's physical complaints.  

The statements dated in November 1999 and January 2000, 
received from the veteran's treating VA physician indicate 
that the veteran had been treated on an ongoing basis for 
some time for his psychiatric disability.  In her January 
2000 statement, the treating physician indicated that she had 
reviewed the veteran's records, and concluded that it was 
"highly probable that his current psychiatric condition had 
its onset while he was in the army."  No other comment with 
respect to that statement was offered.  

As noted, the veteran appeared at a personal hearing before 
the undersigned Board Member in January 2001.  He testified, 
in substance, that he first experienced psychiatric 
symptomatology while serving on active duty.  According to 
the veteran, he first underwent psychiatric treatment in 
1974, some four years following his discharge from service.  
The veteran indicated that his symptoms included auditory 
hallucinations, but that such symptoms were controlled with 
medication.  The veteran testified that he underwent 
psychiatric treatment while in service, and that he had been 
prescribed Librium and other medications on a monthly basis.  
He also offered that his treating VA physician was of the 
opinion that his diagnosed psychiatric disorder had its onset 
during active duty.  The veteran later testified that he had 
first seen a psychiatrist following service in 1971, and that 
he had lost a job in 1973 due to his psychiatric problems.  

The Board observes that compared with the evidence previously 
submitted, the newly submitted evidence continues to show 
that the veteran has been diagnosed with a psychiatric 
disorder, variously diagnosed as schizophrenia.  In addition, 
the newly submitted evidence contains an objective medical 
opinion, namely the January 2000 statement received from the 
treating VA physician, indicating that the veteran's 
psychiatric disability was "most probably" incurred in 
service.  The Board has evaluated this evidence, and finds 
that the veteran has presented medical evidence of a current 
disability, and evidence that contains an opinion as to the 
probability of a nexus between that disability and his active 
service.  The Board concludes, therefore, that the veteran 
has submitted "new and material" evidence with respect to 
his claim to reopen.  

In that regard, the Board notes that the newly submitted 
evidence is neither cumulative nor duplicative of evidence 
previously considered, because it contains an objective 
medical opinion regarding the etiology of the veteran's 
psychiatric disorder based on something other than a self-
reported history provided by the veteran.  The Board finds 
that the newly submitted evidence bears directly and 
materially on the matter under consideration, and is so 
significant that it must be considered in order to fully and 
fairly decide the merits of the veteran's appeal.  Therefore, 
to the extent that the veteran's claim for service connection 
for an acquired psychiatric disorder has been reopened, his 
appeal is granted, to that extent only.  

However, the evidence presented thus far does not warrant a 
grant of service connection for a psychiatric disorder.  In 
rendering her opinion of January 2000, the veteran's treating 
VA physician offered that she had reviewed his medical 
records, and at his personal hearing, the veteran indicated 
that the treating VA physician had also reviewed his service 
medical records, but not the veteran's entire claims folder.  
Even so, the Board notes that the treating VA physician did 
not offer a rationale for her conclusion that the veteran's 
diagnosed psychiatric disorder was "probably" incurred in 
service.  The Board finds that further evidentiary 
development is necessary in order to properly adjudicate the 
veteran's claim in light of the newly submitted medical 
evidence.  Accordingly, in consideration of the enhanced duty 
to assist provisions as set forth in the VCAA, further 
development of the case is necessary.  Such additional 
development will be discussed in the REMAND portion of this 
decision.  


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder has been submitted, and the veteran's appeal is 
granted to that extent only.  


REMAND

As noted, the President signed the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) into law on November 9, 2000.  Because the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder has been reopened, and because of the 
changes in the law brought about by the VCAA, a remand in 
this case is required for compliance of the notice and duty 
to assist provisions contained in the new law.  See VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any further notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision on the merits of the case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a REMAND is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran, 
and after securing any authorization, 
should obtain and associate with the 
claims file any pertinent clinical 
treatment records dated from October 1970 
through the present that pertain to his 
diagnosed psychiatric disorder that are 
not currently of record.  It is not 
necessary to obtain additional duplicate 
treatment records.  If no further records 
or health care providers have been 
identified or are otherwise unavailable, 
the RO should so indicate. 

3.  The veteran should be scheduled to 
undergo a VA psychiatric examination, 
conducted by an appropriate specialist, 
to determine the nature and etiology of 
any diagnosed psychiatric disorder.  All 
indicated studies and/or tests should be 
performed.  The veteran's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is requested 
to review the relevant evidence contained 
in the veteran's claims file, 
particularly the report dated in November 
1999 received from the veteran's treating 
VA physician.  After conducting a 
psychiatric examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
was incurred during the veteran's active 
service.  If any diagnosed psychiatric 
disorder is not found to have been 
incurred in service, the examiner should 
so state.  Any medical opinions offered 
must be reconciled with all other 
relevant medical opinions of record.  
Further, a complete rationale for all 
opinions offered must be included in the 
typewritten examination report.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder on the 
basis of all available evidence.  If the 
benefit sought is not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to obtain additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with this appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



